51 F.3d 268
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Jerry SAWYER, Plaintiff--Appellant,v.Edward W. MURRAY;  Lonnie M. Saunders;  Jack Lee;  CounselorMueller;  Irwin Beckoff;  Edward Carey;  Psychologist Delk;Psychologist Lightner;  Katie Bailey;  MCITelecommunications Corporation;  Colin Anglicker;  Ms.Millard;  Major Braxton;  Correctional Officer Mayfield;Correctional Officer Joyner;  Correctional Officer Brown;Correctional Officer Lee;  Correctional Officer Tyler;Correctional Officer Page;  Correctional Officer Valentine;Correctional Officer Smallwood;  Correctional OfficerAustin;  Inmate Bowman;  Inmate Deloatch;  P. J. Mueller,Counselor;  Correctional Officer Sprouse;  CorrectionalOfficer Sprouse, (Mr.);  Correctional Officer Kennedy;Sergeant Campbell;  Sergeant Stone;  Correctional OfficerHenderson;  Major Braxton;  Sergeant Braxton;  CorrectionalOfficer Warner;  Sergeant Smiley;  Sergeant Wilson;Sergeant Santiago;  Captain Day;  Sergeant Day;  SergeantCarter, Sr.;  Sergeant Clifton;  Correctional OfficerWindle;  Correctional Officer Thompson;  CorrectionalOfficer Duke;  Roberts Corr Officer;  Correctional OfficerFitzgerald;  Correctional Officer Bennett;  CorrectionalOfficer Carter, Jr.;  Correctional Officer Alstock;Correctional Officer Minter;  Correctional Officer Fridley;Correctional Officer Ringo;  Correctional Officer Wagner;Correctional Officer Walton;  Correctional Officer Ingram;Correctional Officer Harper, (Sr.);  Correctional OfficerWhitlock;  Correctional Officer Peyton;  Mrs. Brereton;Correctional Officer Stewart;  Correctional Officer Sampson;Vonda Grant, Grievance Coordinator;  Mrs. Bird, LawLibrary;Doctor Casey;  Correctional Officer Humphries;Correctional Officer Oden;  Jack Lee;  E. R. Barrack,Internal Affairs;  Kenneth Moore, Internal Affairs;  LarryHuffman, Regional Administrator;  F. S. Spence, Major;  DanaVanslyke, Sociologist;  Major Mayes;  Major Walker;  MajorKarnico;  Unknown Major;  Bobby Via, Correctional Officer;Jimmy Cale, Correctional Officer;  Major Williams,Defendants--Appellees.
No. 94-7233.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995Decided:  April 3, 1995

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-92-856, CA-93-891, CA-93-933)
Ronald Jerry Sawyer, Appellant Pro Se.  Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, VA;  Colin James Steuart Thomas, III, Timberlake, Smith, Thomas & Moses, P.C., Staunton, VA;  Leisa Kube Ciaffone, Gentry, Locke, Rakes & Moore, Roanoke, VA, for Appellees.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals a magistrate judge's order denying his motions for inspection, a subpoena, and to compel discovery.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 We also deny Sawyer's motion for temporary restraining order, his motion for preliminary injunction, his motion for default judgment, and his motion for "relief of order."